 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'Keeffe Electric Co.andLocal No. 6, International BrotherhoodofElectricalWorkers,AFL-CIO.CaseNo. 20-CA-3526.April 27, 1966DECISION AND ORDEROn January 12, 1966, Trial Examiner Eugene K. Kennedy issuedhisDecision in the above-entitled proceeding, finding that theRespondent has engaged in and is engaging in certain unfair laborpractices alleged in the complaint and, recommending that it ceaseand desist therefrom, and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.Thereafter, the Respond-ent filed exceptions 1 to the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board has,delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions, the General Coun-sel'smotion, and'the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modification :Add the following as paragraph2(b) and reletter the subsequent paragraphs consecutively :["(b)Notify the above-named employees presently serving in theArmed Forces of the United States of their 'right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended,after discharge fromthe Armed Forces."]i On March 7, 1966, the General Counsel filed a motion to strike(1) certain portions ofthe Respondent's exceptions,on the ground that these portions contain factual allegationsthat are not in the record,and (2)the two-page letter attached as an appendix to Re-spondent's exceptions, on the ground that this letter was not introduced at the hearingPursuant to the National Labor Relations Board Rules and Regulations,Series 8, asamended, Section 102.46(b) (4), we shall disregard such portions of the Respondent's ex-ceptions as not based upon evidence in the record and shall disregard the above-mentionedletter because it was not introduced at the hearing.SeeOpal CliffsFoodCenter,148NLRB 301.The Respondent'smotion to reopen the record is denied for the reason that it fails toshow that the evidence now sought to be adduced was not available at the time of thehearing.SeeWilliams Brothers Asphalt Paving Company,126 NLRB 388, 389,footnote1,and cases cited therein.Respondent's request for oral argument is hereby denied as,in our opinion,the record and the exceptions adequately present the issues and positionsof the parties.158NLRB No. 42. O'KEEFFEELECTRIC COTRIAL EXAMINER'S DECISION435STATEMENT OF THE CASEThis proceeding was held before Trial Examiner Eugene K Kennedy in San Fran-cisco,Califorma, on September 14, 22, 24, and October 14, 1965 1At issue iswhether O'Keeffe Electric Company, herein called Respondent, violated Section8(a) (3) and (1) of the National Labor Relations Act, as amended, herein the ActUpon the entire record,including briefs filed by General Counsel and Respondent,and from my observation of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENT AND THE JURISDICTION OF THE BOARDRespondent is, and has been at all times material herein,a California corporationwith an office in San FranciscoAt all times material herein, Respondent hasengaged in electrical contracting and electrical service and maintenance in the SanFrancisco, California, areaAt all times material herein, Respondent has been amember of the San Francisco Electrical Contractors Association,Inc, herein calledthe Association,an employer association composed of various employers engagedin electrical engineering in and around San Francisco,CaliforniaThe Associationrepresents its employer-members in collective bargaining and has negotiated collective-bargaining agreements on their behalf with labor organizationsFischback andMoore, Incorporated,is a New York corporation with its principal place of businessat 545 Madison Avenue, New York, New York, and it has a branch office in SanFrancisco, CaliforniaThis firm is a member of the AssociationThe annual grossvolume of the corporation for services performed in California exceeds $1 millionThis corporation annually purchases goods valued in excess of $50,000 which areshipped to it from outside the State of CaliforniaThe Corporation, through itsmembership in the Association, is a party to a current collective-bargaining agree-ment with Local No 6,InternationalBrotherhood of Electrical Workers, AFL-CIOIITHE LABOR ORGANIZATIONINVOLVEDLoc11 No 6, International Brotherhood of Electrical Workers, AFL-CIO, hereinthe Union,is a labor organizationwithin themeaningof the ActIIITHEUNFAIR LABOR PRACTICESA Setting of disputeThe events here involved occurred in connection with an enterprise employingabout10 employees engaged in electrical construction repair or maintenance andone office employee,Don Martin,who performed bookkeeping and related clericaldutiesWilliam O'Keeffe, Sr, and his wife are the owners of Respondent CompanyWilliam O'Keeffe,Jr, their son, is the manager of the Company receiving occasionaladvice from O'Keeffe,Senior,relative to its operationRespondent employed from two to four employees called wiremen,who werecovered by an agreement between Local 6 and RespondentThese wiremen receiveda higher wage than the balance of the employees whose duties were more in thenature of maintenance workThese employees will be characterized herein as main-tenance employeesFor the purpose of this Decision,Respondent's operations areseparated into two bargaining units, one for wiremen and one for maintenance menThe employees here covered all were maintenance menThere were seven at the timeof their discharge on February 24, 1965Respondent and Local 6 had a collective-bargaining agreement called the motor shop agreement which covered mainte-nance menThis agreement was in effect untilJuly 1964 whenRespondent executedan agreement with Local 355 of the Sheet Metal Union covering its maintenanceemployeesSubsequently,Respondent had its maintenance employees execute wageassignments for initiation fees and dues in favor of Local 355The wage scale forthe employees covered was substantially less in the Local 355 contract than the motorshop agreement Respondent had with Local 6The journeymen rate in the SheetMetal Union was $2 71 as contrasted with $4 in the Local 6 motor shop agreement1The original charge was filed March 23, 1965An amended charge was filed May 241965The complaintissuedJune 4 1965 436DECISIONSOF NATIONAL LABORRELATIONS BOARDO'Keeffe,Junior,told maintenance employee Hernandez the reason he wanted Her-nandez to become a member of the SheetMetal Workerswas to avoid meeting theElectricalWorkers'pay rates .2The eventsleading up to Respondent's abandonment of the motorshopagreementwith Local 6occurred as follows.O'Keeffe,Junior,in June 1964,became involvedin a disputewith Local 6.Aftera telephone conversation with a representative ofLocal 6, O'Keeffe,Junior,told employeeDewey "To hell with the Union.We don'tneed those bastards.We willgo non-Union."In July 1964 Deweyalso, at the requestof O'Keeffe,Junior,listened in on a tele-phone conversationbetween O'Keeffe,Junior, andO'Keeffe,Senior,and crediblytestifiedas follows:A. Theconversationwas about what the Unionconditionswere, what theyweregoing to doabout that, and Mr. O'Keeffe,Sr. said, as I recollect,he statedthe Company had threecourses of actionto take.One was to go out ofthe Union completely; 3the second was tochange thename of the company; andthe thirdwas to go into the SheetmetalWorkers,the Sheetmetal ProductionWorkers Union, Local 355.Q.What,if anything,did Mr. O'Keeffe, Jr. say?A. He felt hewanted to change the name of the company rather than go non-Union orgo into the Sheetmetal ProductionWorkers Union.Q.What didMr. O'Keeffe,Sr. say to that?A. He felt thebest solution,because ofthe Unionsituation in San Francisco,was to go into Local355 ratherthan be non-Unionand it would be less expen-sive than the other two alternatives.Q. Did Mr. O'Keeffe,Jr. say anythingfurther?A. He came to the conclusion that his father was right.In early February1965,maintenance employee Dewey was working at a jobsitewhen he was confronted by a business agent of Local 6, who asked to see his unioncard andDewey replied that he did not have one.Thereupon the business agenttoldDeweyhe should get in touch with his employer.Dewey calledO'Keeffe,Junior, who came to the jobsite and instructed Dewey to returnto the shop early.This eventled to a meeting, shortlyafter,among employeesDewey, Cliff, Davies,and Waltersin the shop.The subjectwas whether to apply toLocal 6 formember-shipso that job security would be increased.A second meeting,whichalso includedemployee Hernandez,was held on February19, 1965.Either at this meeting or theearlier one,employee Walters observed DanMartin, the officeclerical employee,listening to the meeting on an electrical communication box.Martin then joinedthe group and oneof theemployees asked himwhathis opinion was about joiningLocal 6.Martin did not express an opinion.On March 26, 1965, afterDewey and his fellow employees had been terminated,Deweyhad a conversationwith O'Keeffe, Junior, in which Deweywas asked: "Doyou thinkitwas fair to incite the employeesbehind my backabout going to theUnion?"O'Keeffe, Junior,also stated to Dewey "Dan'[Martin,the office employee]overheardyou talkingaboutgoingto the Unionin the outer office.What do youthink I am, a fool?You reallydidn't think the Unionwould clearyou, did you?" 4'To the extent the record by implication contains a' denial by O'Keeffe, Junior,of thisstatement,it is not'credited for reasons set forth herein.aUsually the witnesses(as here)were referring to Local 6 when they made referenceto the Union.-'''+O'Keeffe, Junior, denied the conversation as recited by Dewey.Dewey gave the im-pression of a careful and honest witness. Since credibility enters into a resolution of manyissues in this manner,a general assessment of the credibility of O'Keeffe,Junior, andO'Keeffe, Senior,will be made at this point.It appears that O'Keeffe, Junior,fabricated anincident relating to Dewey.He claimed that Dewey,'on February 26, 1965, after his dis-charge,went back to where he was working and, told the owner; a Mr.Wallace,that the jobwas going to be shut down because of a union dispute. O'Keeffe also claimed that the manwho had been obtained from Local 6, a George Kourtaglou,was approachedby Dewey whoallegedly told Kourtaglou he was the business agent and that Dewey and Kourtaglou becameinvolved in a heated, argument.Dewey denied this version of his visit,Kourtaglon wasnot called by Respondent and Mrs. Wallace denied the events O'Keeffe, Junior,claimed shedescribed to him.'The credibility of O'Keeffe,Junior, as well as O'Keeffe, Senior, isalso substantially impaired by the following.Both testified that on February 24, 1965, O'KEEFFE ELECTRIC CO437On February 23, 1965,maintenance employeesDewey,Hernandez,Cliff,Walters,and Daviessigned union authorization cardsfor Local 6B The dischargesThe following maintenance employees were terminated on February 24, 1965,which was not a regular paydayWilfred Davies, Richard Dewey, Jerson Hernan-dez, Gary Walters, Garry Cliff, Adalberto Rosales, and Yves Beurne iWhen they returned to the shop after the day's work, O'Keeffe, Junior, gave themtheir terminal checks, telling the employees the layoff was due to financial difficultiesand they might be recalled in 2 or 3 daysAt this juncture, O'Keeffe, Senior, com-mented it might be a longer timeC Proof of unlawful disciinunation in connection with the dischargeAs indicated above, after the discharge, O'Keeffe, Junior, asked Dewey, in March1965, if he thought it was fair for Dewey to go behind his back and incite the employ-ees to join the Union, O'Keeffe admitted to Dewey the discharges had nothing to dowith the competency of the employees and the discharges were "a question of thething you did behind my back "InMarch 1965, in a telephone conversation with terminated employee Hernandez,O'Keeffe, Junior, asked Hernandez why he had not been fair with him, and as credi-bly related by Hernandez-Then he asked me if I had anything to say, and I replied that I thought hehad been unfair because he had fired us and the next day he had hired newemployeesHe said, "Unfair in what way9" I said "I didn't think the Com-pany had financial troubles "He said "Well, did you come to me9" I said`No " He said "I was left with no alternativeThere was something going onbehind my back "He told me that the other employees like Gary Walters, Gary Cliff, Bill Daviesand Richaid Dewey, didn't have enough guts to go in and talk to him about it,and if there had been somebody that wanted to talk to him about it, he wouldhave explained the whole problemHe asked me why we didn t tell himabout it and I told him that we wanted to tell him but we didn t have enoughchance to talk to him about it, that we weren't actually trying to `screw" himor anything but that we were just trying to get better schooling through theunion and more security in our jobsHe told me why we didn't tell him aboutitand I told him it was because the Union had advised that we not tell himanything about it because they were going to be our bargaining representative,and even then we were going to tell him about it, but we didn't have enoughchance because the same day we got firedIn the March 26, 1965, conversation, O'Keeffe, Junior, had with Dewey, 0 Keeffe,Junior, told him, in effect, that except for going to Local 6 behind his back "all yourjobs were secure " This, coupled with the precipitous nature of the sc ven discharges,establishes discriminationThis finding is buttressed by other factorsSeveral ofthe discharged men registered with the Sheet Metal Workers Union and reportedweeklyO'Keeffe, Junior, testified when he needed employees after February 24,1965, he called Sheet Metal Workers Union but could not obtain qualified men andthat he advertised for employees in the local newspaperHe admitted he did notask for any of the terminated employees by nameIn addition to the employee hired on February 25, 1965, to replace Dewey,Respondent hired new employees off the street on March 1, 17, and 22, May 10 and24, June 7, and August 23Yves Beurnez, an employee who had only 2 daysexperience before February 24, 1965, was the only employee rehiredThe reasonsand circumstances for his rehire are not disclosed by the record except that it doesnot reflect he signed a union card or took steps to join Local 6they decided because offinancialconsiderations, to lay off all employees except Monizcharacterizedas a keymanHowever on February 25 1965 they obtained a wiremanfrom Local 6 to finish the work at the Wallace job which Dewey had been worling on inimediatelypriorto hislayoff onFebruary 24 1965The conclusion is inescapable thatDewey was not laid off for financial reasons but to discourage his activitii s in connectionwith joining Local 6 438DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Respondent's financial difficulties as a defenseRespondent urges that the reason for the discharge of seven employees on Febru-ary 24, 1965, was because of financial considerations.The evidence is unpersuasivethat it was worse on February 24, 1965, than it had frequently been in the 5 yearsof its existence.A tabular summary of O'Keeffe Electric's financial situation reflectsthe following:Year (fiscal)SalesNet profitor lossValue ofassetsSurplus ofassets overliabilities1961-----------------------------------$110,411$1,807$53,371$49,1061962------------------------------------114,863' 14,94555,84934,7511963-----------------------------------153, 678-8,45452,54726,2961964--------------------------'--------145, 6913,13841,02020,4341965------------------------------------155,4814,62849,10634, 003Net loss.February 24, 1965, was the first occasion of any mass layoff by O'Keeffe Electriceven though 1962 and 63 had been the worst years from a financial standpoint. Thepretextual nature of financial reasons as the cause of the discharges on February 24,1965, is further demonstrated by the testimony of O'Keeffe, Senior.He testified thathe had signed a $3,000 note about 2 weeks prior to February 24, 1965, and at alatter point he testified that when he came to the office of O'Keeffe Electric onFebruary-24, 1965, he determined that O'Keeffe Electric had a note for $3,000.E. Conclusionary findingsThereismore than adequate direct and circumstantial evidence to establish thatthe seven employees were discriminatorily discharged by Respondenton February 24,1965.Althoughit is'not establishedthat YvesBeurnez and Adalberto Rosales signedunion cards or engaged in any" concertedactivity protected by the Act, their dis-charge is nevertheless discriminatory.The probabilitiesare strong enough here towarrant a findingthat theentire group was discharged because of the protectedactivityof part of the group.Such a mass discharge discourages unionactivity ofall employees and violates Section 8(a)(3) and(1).Arnoldware,Inc.,129 NLRB228, 229.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent set forth in section III, above, occurring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYIt having been found that Respondent has engaged in, and continues to engage in,certain unfair labor practices, it will be recommended that the Board issue an orderrequiring that Respondent cease and desist therefrom and take certain affirmativeaction, including the posting of appropriate notices designed to effectuate the policiesof the Act. Inasmuch as Yves Beurnez was reinstated by Respondent, the recom-mended order in his case will be limited to reimbursement for any loss of earnings.With resnect to Wilfred Davies, Richard Dewey, Jerson Hernandez, Gary Walters,Gary Cliff, and Adalberto Rosales, it is recommended that Respondent be orderedto offer them immediate and full reinstatement, to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights and privilegesand make them whole for any loss of earnings they may have suffered because ofdiscrimination against them in accordance with the formula in F.Company,90 NLRB 289. It is further recommended-that the backpay award shallcarry an interest charge of 6 percent per annum in accordance with the formula inIsis Plumbing & Heating Co.,CONCLUSIONS OF LAW1.O'Keeffe Electric Company, Respondent herein, is engaged in commerce andin a business affecting commerce within the meaning of the Act. O'KEEFFE ELECTRIC CO.4392.Local No. 6, International Brotherhood of Electrical Workers, AFL-CIO, isa labor organization within the meaning of the Act.3.By discriminating in regard to the tenure of employment of Wilfred Davies,Richard Dewey, Jerson Hernandez, Gary Walters, Gary Cliff, Adalberto Rosales,and Yves Beurnez, Respondent has violated Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, it is recommended that Respondent, O'KeeffeElectric Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalf of Local No. 6, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, or any other labororganizationof its employees, by discharging, laying off, or failing to reinstate its employees orin any other manner discriminating in regard to their hire or tenure of employmentor any term or condition of employment.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Make whole Yves Beurnez for any loss of earnings he may have suffered as aresult of the discrimination against him in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Offer to Wilfred Davies, Richard Dewey,Jerson Hernandez,Gary Walters,Gary Cliff, and Adalberto Rosales full reinstatement to their former or substantiallyequivalent positions without prejudice to seniority or other rights and privileges, andmake them whole for any loss of earnings they may have suffered as a result ofdiscrimination against them as provided in the section of this Decision entitled "TheRemedy."(c) Preserve and,upon request,make available to the Board or its agents forexamination and copying all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay and interest due.(d) Post at its plant in San Francisco, California, copies of the attached noticemarked "Appendix." 5Copies of the notice, to be furnished by the Regional Direc-tor for Region 20, shall be posted immediately upon their receipt, after being dulysigned by a representative of the Respondent.When posted, they shall remainposted for 60 consecutive days thereafter,in conspicuous places, including all placeswherenotices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that these notices are not altered,defaced, or covered byany other material.(e)File with the Regional Director for Region 20 within 20 days of the date ofthe service of this Trial Examiner's Decision, a written statementsettingforth themanner and form in which it has complied with these recommendations.6I If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order Is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words"a Decree of the UnitedStates Court of Appeals, Enforcing an Order" for the words "a Decision and Order."s If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 20, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membershipin oractivitieson behalf of LocalNo. 6, International Brotherhood of Electrical Workers, AFL-CIO,or in anyother labororganization,by discriminatorily dischargingor refusing to reinstate 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,or by discriminating against them in any other manner in regardto their hire and tenure of employment or any term or condilion of employmentWE WILL NOT in any like or related manner,interfere with,restrain,or coerceour employees in the exercise of their right to self organization,to form, join,or assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities,except as authorized in Sec-tion 8(a) (3) of the Act, as amendedWE WILL reimburseYvesBeurnez,Wilfred Davies,Richard Dewey,JersonHernandez, Gary Walters, Gary Cliff, and Adalberto Rosales for any loss ofearnings caused by our discriminationWE WILL offer to Wilfred Davies, Richard Dewey,Jerson Hernandez, GaryWalters, Gary Cliff, and Adalberto Rosales immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privilegesAll ouremployees are free to become,remain,or refrain from becoming or remain-ing, members of the above-named or any other labor organizationO'KEEFFE ELECTRIC CO,EmployerDated-------------------By-------------------------- ----------------(Representative)(Title)NOTE -In the event the above named employees are presently serving in theArmed Forces of the United States, we will notify them of their rights to full rein-statement upon application in accordance with the Selective Seivice Act and theUniversal Military Training and Service Act, as amended,after discharge from theArmed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other materialIf employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 450Golden Gate Avenue, Box 36047,San Francisco, California,Telephone No 556-0335Crown Paper Board Company,IncandUnited Electrical, Radioand Machine Workers of America (UE), PetitionerCase No4-RC-6544April 27,1966DECISION AND CERTIFICATION OF REPRESENTATIVEPursuant to the provisions of a stipulation for certification uponconsent election approved on November 2, 1965, an election was con-ducted on November 16, 1965, under the direction and supervision ofthe Regional Director for Region 4, among the employees in the stipu-lated unitAt the conclusion of the election, the parties were fur-nished a tally of ballots which shoes ed that of approximately 153eligible voters, 73 cast ballots for the Petitioner, Ti nited Electrical,Radio and Machine Workers of America (UE), 77 cast ballots forLocal 286, International Brotherhood of Pulp, Sulphite and PaperMillWorkers, herein called Local 286, and 2 cast ballots for neitherUnionThere was one void ballot and no challenged ballotsThere-158 NLRB No 55